Citation Nr: 1037025	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  07-30 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased (compensable) rating for left ear 
hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Douglas Massey, Counsel


INTRODUCTION

The Veteran had active service from February 1951 to February 
1954 and from March 1954 to February 1971.

This matter originally came before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a March 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in North 
Little Rock, Arkansas, which denied a compensable rating for his 
service-connected left ear hearing loss.  The RO also granted his 
petition to reopen a claim for service connection for a low back 
disorder on the basis of new and material evidence.  

In August 2008 the Veteran testified at a hearing held before the 
BVA.  Thereafter, in a May 2009 decision, the Board granted the 
Veteran's petition to reopen his claim for service connection for 
a low back disorder, after finding that new and material evidence 
had been submitted since a prior final RO decision, and returned 
the claim for additional evidentiary development.  

Following that development, the RO issued a July 2010 rating 
decision in which it granted service connection for a low back 
disorder, identified as degenerative disc disease of the lumbar 
spine.  The RO assigned staged ratings, with an initial 10 
percent rating from November 27, 2007, and a higher 40 percent 
rating from July 13, 2009.  And since the Veteran did not appeal 
the assigned ratings or effective dates, this claim is no longer 
an issue on appeal.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997) (indicating he must separately appeal these 
"downstream" issues).

In May 2009, the Board also returned the claim for a compensable 
rating for left ear hearing loss for additional evidentiary 
development.  That development was accomplished and the claim 
readjudicated by the Appeals Management Center (AMC) in a July 
2010 Supplemental Statement of the Case.  Therefore the claim is 
once again ready for appellate review.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

Two VA audiological evaluations show the Veteran has Level II and 
Level VII for his service-connected left ear, while his right ear 
remains nonservice-connected.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for left ear hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.383, 4.1-4.14, 4.85-4.87, 
Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claims on appeal, 
the Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
The notification obligation in this case was accomplished by way 
of letters from the RO to the Veteran dated in January 2007 and 
May 2008.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  The RO obtained all 
records that he and his representative identified as relevant to 
the claim.  The Veteran was also afforded two VA audiological 
examinations in January 2007 and July 2009.  The Board further 
notes that the July 2009 examination complied with the Board's 
remand directives in that the audiologist described the 
functional effects caused by the Veteran's left ear hearing loss 
by noting that it is particularly bothersome in noisy 
surroundings and results in miscommunications and frustration.  
Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007) (holding 
that VA audiological examination was adequate for rating 
purposes, where audiologist provided description of functional 
effects causes by Veteran's hearing disability in noting that 
hearing loss and tinnitus "affects [his] ability to sleep.")  

Further, the Veteran and his representative have not made the RO 
or the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of the 
duty to notify and duty to assist has prejudiced him in the 
adjudication of his appeal.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that the 
burden of showing that an error is harmful, or prejudicial, 
normally falls upon the party attacking the agency's 
determination.); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that duty to notify and duty to assist 
have been satisfied and will proceed to the merits of the 
Veteran's appeal.

Rating for Left Ear Hearing Loss

The record shows that the Veteran developed hearing loss in his 
left ear as a result of acoustic trauma while on active duty.  As 
a result, in March 1971 the RO granted service connection and 
assigned a noncompensable (zero percent) rating for left ear 
hearing loss.  The RO also denied service connection for right 
ear hearing loss.  The Veteran is now seeking an increased 
(compensable) rating for his service-connected left ear hearing 
loss disability.

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule).  
Ratings are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes.  
See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 
4.7.  After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 
4.3.

Where, as here, entitlement to compensation already has been 
established, and an increase in the disability rating is at 
issue, the present level of disability is the primary concern.  
Although a rating specialist is directed to review the recorded 
history of a disability to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 
38 C.F.R. § 4.2.

Staged ratings, however, are appropriate for an increased-rating 
claim when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  The relevant temporal focus for 
adjudicating an increased-rating claim is on the evidence 
concerning the state of the disability from one year before the 
claim for a higher rating was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 Vet. 
App. 505 (2007); 38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2).

Evaluations of defective hearing range from zero to 10 percent 
for service-connected unilateral hearing loss (i.e., affecting 
only one ear) and from zero to 100 percent for service-connected 
bilateral hearing loss (both ears).  These evaluations are based 
on organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination testing together with 
the average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1000, 2000, 3000 and 4000 
cycles per second (Hertz or Hz).  38 C.F.R. § 4.85.

To evaluate the degree of disability from defective hearing, the 
rating schedule establishes eleven auditory acuity levels from 
Level I for essentially normal acuity through XI for profound 
deafness.  If impaired hearing is service-connected in only one 
ear, in order to determine the percentage evaluation from Table 
VII, the nonservice-connected ear will be assigned a numerical 
designation for hearing impairment of I, subject to the 
provisions of 38 C.F.R. § 3.383.  (This regulation,    § 3.383, 
applies only where there is total deafness in the nonservice-
connected ear.)  Id.

If the Veteran has hearing impairment in one ear compensable to a 
degree of 10 percent or more as a result of service-connected 
disability, and hearing impairment as a result of nonservice-
connected disability that meets the provisions of 38 C.F.R. § 
3.385 in the other ear, VA will pay compensation as if both ears 
were service connected.  See Compensation for Certain Cases of 
Bilateral Deafness, 69 Fed. Reg. 48,148 (Aug. 9, 2004) (codified 
at 38 C.F.R. § 3.383(a)(3) (2009)).  Otherwise, if impaired 
hearing is service-connected in only one ear, in order to 
determine the percentage evaluation from Table VII, the 
nonservice-connected ear will be assigned a Roman Numeral 
designation for hearing impairment of I.  See 38 C.F.R. § 4.85 
(2009).

Applying the above criteria to the facts of this case, the Board 
finds that the RO properly rated the Veteran's left ear hearing 
loss at the noncompensable level.  The evidence for consideration 
includes two VA audiological evaluations performed in January 
2007 and July 2009, neither of which supports a compensable 
rating for left ear hearing loss.

During the first VA audiological evaluation in January 2007, the 
Veteran's left ear demonstrated a 20-decibel loss at the 1000 Hz 
level, a 50-decibel loss at the 2000 Hz level, a 95-decibel loss 
at the 3000 Hz level, and a 90-decibel loss at the 4000 Hz level, 
for an average decibel loss of 64.  In addition, speech 
discrimination was 92 percent.

During his second VA audiological evaluation in July 2009, his 
left ear demonstrated a 20-decibel loss at the 1000 Hz level, a 
70-decibel loss at the 2000 Hz level, a 95-decibel loss at the 
3000 Hz level, and a 100-decibel loss at the 4000 Hz level, for 
an average decibel loss of 71.  Speech discrimination was 60 
percent.  With respect to functional effects, the audiologist 
noted the Veteran's complaints of difficulty hearing, which is 
particularly bothersome in noisy surroundings and results in 
miscommunications and frustration.  Indeed, this is consistent 
with the Veteran's hearing testimony in which he indicated that 
he quit going to church because he was missing out on the 
fellowship portion of the services due to background noise.

From Table VI of 38 C.F.R. § 4.85, Roman Numeral II and Roman 
Numeral VII are derived for the left ear from the findings in the 
January 2007 and July 2009 audiological examination reports, 
respectively, each of which is determined by intersecting the 
percent of speech discrimination row with the puretone threshold 
average column.  As the right ear is not service connected, a 
Roman Numeral I is used in Table VII of 38 C.F.R. § 4.85.  A 
noncompensable rating is then derived from Table VII of 38 C.F.R. 
§ 4.85 by intersecting row I (nonservice-connected right ear) 
with columns and II and VII (service-connected left ear).  In 
short, a compensable rating is not warranted based upon the 
findings contained in these audiological evaluation reports.

The Board has considered statements provided by the Veteran that 
his hearing loss warrants a compensable disability rating.  
However, it is important for him to understand that disability 
ratings for hearing impairment are derived by a "mechanical" - 
meaning a nondiscretionary - application of the numeric 
designations assigned after audiological evaluations are 
rendered, which in this case show his left ear hearing loss was 
properly rated at the noncompensable level.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

Also significant is that the VA hearing examination worksheets 
were revised during the pendency of this appeal to include the 
effect of the Veteran's hearing loss disability on his 
occupational functioning and daily activities.  See Revised 
Disability Examination Worksheets, Fast Letter 07-10 (Dep't of 
Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 
4.10 (2009); Martinak, 21 Vet. App. at 455-56.  At no time did 
either audiologist indicate that the Veteran's left ear hearing 
loss interfered with his occupational functioning, as the record 
shows that he has been retired since 1971 due to back problems.

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim for 
a compensable rating for his left ear hearing loss.  And since 
the preponderance of the evidence is against his claim, the 
doctrine of reasonable doubt is not for application.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).  Thus, the appeal is denied.

Lastly, the Board also finds that the schedular noncompensable 
rating assigned for the Veteran's left ear hearing loss is not 
inadequate, such that the claim should be referred to the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service for consideration of an extraschedular evaluation.  See 
38 C.F.R.    § 3.321(b)(1).  In other words, there is no evidence 
that his left ear hearing loss has caused marked interference 
with employment or has required frequent periods of 
hospitalization so as to render impractical the application of 
the regular schedular standards.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  Indeed, the record indicates that he retired from Sears 
in 1971 due to his low back disability.   As such, the 
circumstances of this case do not warrant an extraschedular 
referral.  See Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

A compensable rating for left ear hearing loss is denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


